        Case 5:21-cv-00062-NC Document 1 Filed 01/06/21 Page 1 of 9




1      CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
2      Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
3      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
4      (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
5
       Attorneys for Plaintiff
6
7
8                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
9
10     Scott Johnson                             Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: Americans With Disabilities
       Pries Properties, LLC, a California       Act; Unruh Civil Rights Act
14     Limited Liability Company;
       Dani Beshwati
15               Defendants.
16
17         Plaintiff Scott Johnson complains of Pries Properties, LLC; Dani
18   Beshwati; and alleges as follows:
19
20
21     PARTIES:

22     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a

23   level C-5 quadriplegic. He cannot walk and also has significant manual

24   dexterity impairments. He uses a wheelchair for mobility and has a specially

25   equipped van.

26     2. Defendant Pries Properties, LLC owned the real property located at or

27   about 40900 Fremont Blvd, Fremont, California, in August 2020.

28     3. Defendant Pries Properties, LLC owns the real property located at or


                                            1

     Complaint
        Case 5:21-cv-00062-NC Document 1 Filed 01/06/21 Page 2 of 9




1    about 40900 Fremont Blvd, Fremont, California, currently.
2      4. Defendant Dani Beshwati owned Wonderland Smoke Shop located at
3    or about 40900 Fremont Blvd, Fremont, California, in August 2020.
4      5. Defendant Dani Beshwati owns Wonderland Smoke Shop (“Store”)
5    located at or about 40900 Fremont Blvd, Fremont, California, currently.
6      6. Plaintiff does not know the true names of Defendants, their business
7    capacities, their ownership connection to the property and business, or their
8    relative responsibilities in causing the access violations herein complained of,
9    and alleges a joint venture and common enterprise by all such Defendants.
10   Plaintiff is informed and believes that each of the Defendants herein is
11   responsible in some capacity for the events herein alleged, or is a necessary
12   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
13   the true names, capacities, connections, and responsibilities of the Defendants
14   are ascertained.
15
16     JURISDICTION & VENUE:
17     7. The Court has subject matter jurisdiction over the action pursuant to 28
18   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
19   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
20     8. Pursuant to supplemental jurisdiction, an attendant and related cause
21   of action, arising from the same nucleus of operative facts and arising out of
22   the same transactions, is also brought under California’s Unruh Civil Rights
23   Act, which act expressly incorporates the Americans with Disabilities Act.
24     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
25   founded on the fact that the real property which is the subject of this action is
26   located in this district and that Plaintiff's cause of action arose in this district.
27
28


                                               2

     Complaint
        Case 5:21-cv-00062-NC Document 1 Filed 01/06/21 Page 3 of 9




1      FACTUAL ALLEGATIONS:
2      10. Plaintiff went to the Store in August 2020 with the intention to avail
3    himself of its goods motivated in part to determine if the defendants comply
4    with the disability access laws.
5      11. The Store is a facility open to the public, a place of public
6    accommodation, and a business establishment.
7      12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
8    to provide wheelchair accessible parking in conformance with the ADA
9    Standards as it relates to wheelchair users like the plaintiff.
10     13. The Store provides parking to its customers but fails to provide
11   wheelchair accessible parking.
12     14. The problem that plaintiff encountered is that there were slopes in the
13   parking spaces reserved for persons with disabilities that exceeded 2.1%.
14     15. Plaintiff believes that there are other features of the parking that likely
15   fail to comply with the ADA Standards and seeks to have fully compliant
16   parking available for wheelchair users.
17     16. On information and belief the defendants currently fail to provide
18   wheelchair accessible parking.
19     17. Additionally, on the date of the plaintiff’s visit, the defendants failed to
20   provide wheelchair accessible sales counters in conformance with the ADA
21   Standards as it relates to wheelchair users like the plaintiff.
22     18. The Store provides sales counters to its customers but fails to provide
23   wheelchair accessible sales counters.
24     19. A problem that plaintiff encountered was that the sales counter was too
25   high and there was no lowered portion of the sales counter suitable for
26   wheelchair users.
27     20. Plaintiff believes that there are other features of the sales counters that
28   likely fail to comply with the ADA Standards and seeks to have fully compliant


                                              3

     Complaint
        Case 5:21-cv-00062-NC Document 1 Filed 01/06/21 Page 4 of 9




1    sales counters available for wheelchair users.
2      21. On information and belief the defendants currently fail to provide
3    wheelchair accessible sales counters.
4      22. Moreover, on the date of the plaintiff’s visit, the defendants failed to
5    provide wheelchair accessible door hardware in conformance with the ADA
6    Standards as it relates to wheelchair users like the plaintiff.
7      23. The Store provides door hardware to its customers but fails to provide
8    wheelchair accessible door hardware.
9      24. One problem that plaintiff encountered is that the entrance door
10   hardware had a pull bar style handle that required tight grasping to operate.
11     25. Plaintiff believes that there are other features of the door hardware that
12   likely fail to comply with the ADA Standards and seeks to have fully compliant
13   door hardware available for wheelchair users.
14     26. On information and belief the defendants currently fail to provide
15   wheelchair accessible door hardware.
16     27. Finally, on the date of the plaintiff’s visit, the defendants failed to
17   provide wheelchair accessible paths of travel in conformance with the ADA
18   Standards as it relates to wheelchair users like the plaintiff.
19     28. The Store provides paths of travel to its customers but fails to provide
20   wheelchair accessible paths of travel.
21     29. The problem that plaintiff encountered is that the paths of travel from
22   the parking space reserved for persons with disabilities and the ramp leading
23   to the Store entrance were too steep for plaintiff.
24     30. Plaintiff believes that there are other features of the paths of travel that
25   likely fail to comply with the ADA Standards and seeks to have fully compliant
26   paths of travel available for wheelchair users.
27     31. On information and belief the defendants currently fail to provide
28   wheelchair accessible paths of travel.


                                              4

     Complaint
        Case 5:21-cv-00062-NC Document 1 Filed 01/06/21 Page 5 of 9




1      32. These barriers relate to and impact the plaintiff’s disability. Plaintiff
2    personally encountered these barriers.
3      33. As a wheelchair user, the plaintiff benefits from and is entitled to use
4    wheelchair accessible facilities. By failing to provide accessible facilities, the
5    defendants denied the plaintiff full and equal access.
6      34. The failure to provide accessible facilities created difficulty and
7    discomfort for the Plaintiff.
8      35. The defendants have failed to maintain in working and useable
9    conditions those features required to provide ready access to persons with
10   disabilities.
11     36. The barriers identified above are easily removed without much
12   difficulty or expense. They are the types of barriers identified by the
13   Department of Justice as presumably readily achievable to remove and, in fact,
14   these barriers are readily achievable to remove. Moreover, there are numerous
15   alternative accommodations that could be made to provide a greater level of
16   access if complete removal were not achievable.
17     37. Plaintiff will return to the Store to avail himself of its goods and to
18   determine compliance with the disability access laws once it is represented to
19   him that the Store and its facilities are accessible. Plaintiff is currently deterred
20   from doing so because of his knowledge of the existing barriers and his
21   uncertainty about the existence of yet other barriers on the site. If the barriers
22   are not removed, the plaintiff will face unlawful and discriminatory barriers
23   again.
24     38. Given the obvious and blatant nature of the barriers and violations
25   alleged herein, the plaintiff alleges, on information and belief, that there are
26   other violations and barriers on the site that relate to his disability. Plaintiff will
27   amend the complaint, to provide proper notice regarding the scope of this
28   lawsuit, once he conducts a site inspection. However, please be on notice that


                                               5

     Complaint
        Case 5:21-cv-00062-NC Document 1 Filed 01/06/21 Page 6 of 9




1    the plaintiff seeks to have all barriers related to his disability remedied. See
2    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
3    encounters one barrier at a site, he can sue to have all barriers that relate to his
4    disability removed regardless of whether he personally encountered them).
5
6    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
7    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
8    Defendants.) (42 U.S.C. section 12101, et seq.)
9      39. Plaintiff re-pleads and incorporates by reference, as if fully set forth
10   again herein, the allegations contained in all prior paragraphs of this
11   complaint.
12     40. Under the ADA, it is an act of discrimination to fail to ensure that the
13   privileges, advantages, accommodations, facilities, goods and services of any
14   place of public accommodation is offered on a full and equal basis by anyone
15   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
16   § 12182(a). Discrimination is defined, inter alia, as follows:
17            a. A failure to make reasonable modifications in policies, practices,
18                or procedures, when such modifications are necessary to afford
19                goods,     services,   facilities,   privileges,    advantages,     or
20                accommodations to individuals with disabilities, unless the
21                accommodation would work a fundamental alteration of those
22                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
23            b. A failure to remove architectural barriers where such removal is
24                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
25                defined by reference to the ADA Standards.
26            c. A failure to make alterations in such a manner that, to the
27                maximum extent feasible, the altered portions of the facility are
28                readily accessible to and usable by individuals with disabilities,


                                              6

     Complaint
        Case 5:21-cv-00062-NC Document 1 Filed 01/06/21 Page 7 of 9




1                 including individuals who use wheelchairs or to ensure that, to the
2                 maximum extent feasible, the path of travel to the altered area and
3                 the bathrooms, telephones, and drinking fountains serving the
4                 altered area, are readily accessible to and usable by individuals
5                 with disabilities. 42 U.S.C. § 12183(a)(2).
6      41. When a business provides parking for its customers, it must provide
7    accessible parking.
8      42. Here, accessible parking has not been provided in conformance with the
9    ADA Standards.
10     43. When a business provides facilities such as sales or transaction counters,
11   it must provide accessible sales or transaction counters.
12     44. Here, accessible sales or transaction counters have not been provided in
13   conformance with the ADA Standards.
14     45. When a business provides facilities such as door hardware, it must
15   provide accessible door hardware.
16     46. Here, accessible door hardware has not been provided in conformance
17   with the ADA Standards.
18     47. When a business provides paths of travel, it must provide accessible
19   paths of travel.
20     48. Here, accessible paths of travel have not been provided in conformance
21   with the ADA Standards.
22     49. The Safe Harbor provisions of the 2010 Standards are not applicable
23   here because the conditions challenged in this lawsuit do not comply with the
24   1991 Standards.
25     50. A public accommodation must maintain in operable working condition
26   those features of its facilities and equipment that are required to be readily
27   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
28     51. Here, the failure to ensure that the accessible facilities were available


                                            7

     Complaint
         Case 5:21-cv-00062-NC Document 1 Filed 01/06/21 Page 8 of 9




1    and ready to be used by the plaintiff is a violation of the law.
2
3    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
4    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
5    Code § 51-53.)
6       52. Plaintiff repleads and incorporates by reference, as if fully set forth
7    again herein, the allegations contained in all prior paragraphs of this
8    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
9    that persons with disabilities are entitled to full and equal accommodations,
10   advantages, facilities, privileges, or services in all business establishment of
11   every kind whatsoever within the jurisdiction of the State of California. Cal.
12   Civ. Code §51(b).
13      53. The Unruh Act provides that a violation of the ADA is a violation of the
14   Unruh Act. Cal. Civ. Code, § 51(f).
15      54. Defendants’ acts and omissions, as herein alleged, have violated the
16   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
17   rights to full and equal use of the accommodations, advantages, facilities,
18   privileges, or services offered.
19      55. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
20   discomfort or embarrassment for the plaintiff, the defendants are also each
21   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
22   (c).)
23      56. Although the plaintiff encountered frustration and difficulty by facing
24   discriminatory barriers, even manifesting itself with minor and fleeting
25   physical symptoms, the plaintiff does not value this very modest physical
26   personal injury greater than the amount of the statutory damages.
27
28


                                              8

     Complaint
        Case 5:21-cv-00062-NC Document 1 Filed 01/06/21 Page 9 of 9




1           PRAYER:
2           Wherefore, Plaintiff prays that this Court award damages and provide
3    relief as follows:
4        1. For injunctive relief, compelling Defendants to comply with the
5    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
6    plaintiff is not invoking section 55 of the California Civil Code and is not
7    seeking injunctive relief under the Disabled Persons Act at all.
8        2. Damages under the Unruh Civil Rights Act, which provides for actual
9    damages and a statutory minimum of $4,000 for each offense.
10       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
11   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
12
13   Dated: January 4, 2021           CENTER FOR DISABILITY ACCESS
14
15
16
                                      By: _______________________
17
                                             Amanda Seabock, Esq.
18                                           Attorney for plaintiff
19
20
21
22
23
24
25
26
27
28


                                            9

     Complaint
